Citation Nr: 0710858	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for residuals of prostate cancer surgery from April 
16, 2003. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  That determination granted service 
connection for residuals of prostate cancer and assigned a 
noncompensable disability evaluation effective from August 
16, 2002. 

In a February 2006 decision, the Board granted a 100 percent 
disability for prostate cancer and subsequent surgical 
procedure from August 16, 2002, until April 15, 2003 and 
remanded the issue of entitlement to a compensable disability 
evaluation for residuals of prostate cancer surgery from 
April 16, 2003 for further development.

In a September 2006 rating decision, VA's Appeals Management 
Center assigned a 40 percent disability rating for service 
connected residuals, prostate cancer, urinary stress 
incontinence from April 15, 2003.


FINDING OF FACT

On February 2, 2007, prior to the promulgation of a decision 
in the appeal, the veteran submitted to the Board a statement 
requesting withdrawal of the appeal for higher initial 
evaluation for residuals of prostate cancer from April 16, 
2003.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, as 
it relates to the issue of entitlement to a higher initial 
evaluation for residuals of prostate cancer surgery from 
April 16, 2003, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a January 2007 written statement, received at the Board in 
February 2007, the veteran withdrew his claim for entitlement 
to a disability rating in excess of 40 percent for residuals 
of prostate cancer surgery from April 16, 2003.  As the 
veteran has withdrawn his current appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal as to the claim of entitlement to an initial 
disability rating in excess of 40 percent for residuals of 
prostate cancer surgery from April 16, 2003, is dismissed. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


